Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment of Amendment
Acknowledgment is made of applicant's amendment, filed on 01/26/2022. The changes and remarks disclosed therein have been considered. Claims 2, 10 have been cancelled by the amendment. Claims 1, 3, 7, 9, 11, 15 have been amended. Therefore, claims 1, 3-9, 11-16 remain pending in the application.

Allowable Subject Matter
Claims 1, 3-9, 11-16 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art to the present invention is Yu (US 9922714 B1).
Yu discloses apparatuses for temperature dependent erase in non-volatile storage. In one aspect, select gate voltage magnitude depends on temperature. This temperature dependent select gate voltage may be applied to a control gate of a select transistor while applying an erase voltage to a bit line and/or source line coupled to the select transistor. This can help assure that there is sufficient GIDL current for efficient erase at lower temperatures. In one aspect, a control circuit increases the duration of the erase voltage that is applied to the source line and/or the bit line at lower temperatures. In one aspect, the magnitude of the first erase voltage in a sequence depends on the present temperature.
Regarding independent claim 1 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: apply temperature information to a second function to obtain a deviation amount of an appropriate erase voltage value obtained by the first function, the temperature information including a difference between a temperature of the non-volatile memory chip at a first timing and a temperature of the non-volatile memory chip at a second timing, the first timing being a timing at which a data erase operation has been performed on the non-volatile memory chip, the second timing being a timing subsequent to the first timing.
Regarding independent claim 9 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: for each of the non-volatile memory chips: apply temperature information to a second function to obtain a deviation amount of an appropriate erase voltage value obtained by the first function, the temperature information including a difference between a temperature of the non-volatile memory chip at a first timing and a temperature of the non-volatile memory chip at a second timing, the first timing being a timing at which a data erase operation has been 4Docket No.: TAI/3054US (PATENT) performed on the non-volatile memory chip, the second timing being a timing subsequent to the first timing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOCHUN L CHEN/Examiner, Art Unit 2824